                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                          DOC #: ________________
 SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 6/30/2021
  -------------------------------------------------------------X
                                                               :
  VICKI CONRAD & JOHN DLUGOLECKI, :
                                                               :
                                                   Plaintiffs,:
                                                               :          1:20-cv-8638-GHW
                               -against-                       :               ORDER
                                                               :
  OATH INC.,                                                   :
                                                               :
                                                Defendant.:
  ------------------------------------------------------------ X

 GREGORY H. WOODS, United States District Judge:

          For the reasons stated on the record during the June 9, 2021 teleconference, the claims

 asserted by Plaintiff Dlugolecki are severed from the claims asserted by Plaintiff Conrad. As stated

 on the record during the June 25, 2021 teleconference, the complaint for the severed claims is to be

 filed in the new action no later than July 2, 2021. Plaintiff is directed to email the civil cover sheet,

 the complaint, and a statement of relateness to Case_Openings@nysd.uscourts.gov. If Plaintiff’s

 counsel has questions, he is welcome to contact Case Openings at (212) 805-0632. The deadline for

 Defendant to answer that complaint and the December 23, 2020 amended complaint, Dkt. No. 19,

 is July 16, 2021.

          The Clerk of Court is directed to open a new action for the claims asserted by Plaintiff

 Dlugolecki and to file this order in the new action at Dkt. No. 1.


         SO ORDERED.
                                                                   _______________________________
Dated: June 30, 2021                                                    GREGORY H. WOODS
New York, New York                                                     United States District Judge
